Case 1:17-cv-08223-PKC Document 129 Filed 10/21/19 Page 1of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SECURITIES EXCHANGE COMMISSION,

Plaintiff, 17-cv-8223 (PKC)
-against- ORDER
MOHAMMED ALI RASHID,
Defendant.

 

CASTEL, U.S.D.J.

The parties to this forthcoming civil bench trial have been required to file the direct
testimony of trial witnesses within their control. Plaintiff has done so. (Doc 100-106.) Similarly,
defendant has filed the direct testimony of four character witnesses, one fact witness, two expert
witness and the defendant, himself. (Doc 112-114.)

Defendant Rashid has also identified 11 current employees of his former employer,
Apollo Management, L.P. (“Apollo”) as trial witnesses who are not within his control and for whom
direct testimony need not be filed. Apollo’s counsel contends that they have “no relevant,
noncumulative testimony to offer” and that none were examined at deposition in pretrial discovery
(Ehrlich Ltr., Oct. 17, 2019 at 1.) (Doc 126.) Apollo’s counsel further contends that, when pressed,
each of the 11 have been described by defense counsel as in the “may call,” rather than “will call,”
witnesses, (Id., Ex. A.) Rule 26(a)(3)(i), Fed. R. Civ. P.,

Rule 16(c)(2)(D), Fed. R. Civ. P., expressly provides that a court may consider at any
pretrial conference “avoiding unnecessary proof and cumulative evidence. ...” Rule 16(e) provides
that a final pretrial confenrence the court may “formulate a trial plan... .” Rule 403, Fed. R. Evid,
empowers the trial court to exclude relevant evidence where its probative value is substantially
outweighed by a damger of “undue delay, wasting time or needlessly presenting cumulative
evidence. The Final Pre-Trial Conference in this action has been scheduled for December 3, 2019 at

2 p.m.

 
Case 1:17-cv-08223-PKC Document 129 Filed 10/21/19 Page 2 of 2

To assist the Court in its trial management responsibilities and in aid of the Final Pre-
Trial Confernce, defendant Rashid shall file by November 3, 2019 a detailed description of the
expected trial testimony of each of the 11 Apollo witnesses. The descriptions shall be signed and
filed in accordance with Rule 11(a), Fed. R. Civ. P., and shall be in sufficient detail to enable the

Court to rule whether the testimony is likely to be unnecessary, cumulative or a waste of time.

ZZ ein Lae

P. Kevin Castel "
United States District Judge

SO ORDERED.

Dated: New York, New York
October 21, 2019
